Citation Nr: 1128507	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  06-03 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma.

2.  Entitlement to service connection for osteoarthritis, (to include arthritis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, to include service in Vietnam from December 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, which denied the above claims.  The Board notes that the RO in Montgomery, Alabama, has jurisdiction of this case.  

The claims on appeal were previously before the Board in January 2010, at which time they were remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand as pertains to the service connection claim for osteoarthritis and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  As will be discussed below, further action is required as relates to the service connection claim for basal cell carcinoma, prior to appellate consideration.

As a matter of clarification, the Board notes that arthritis and osteoarthritis have been diagnosed in this case, and the claim on appeal contemplates consideration of both diagnoses.

The issue of entitlement to service connection for basal cell carcinoma is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam era; therefore, exposure to herbicides including Agent Orange is presumed.

2.  Arthritis is not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents during service in Vietnam.

3.  Arthritis/osteoarthritis was not manifested during service or during the first post-service year, and is not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Arthritis/osteoarthritis was not incurred in or aggravated by service (to include presumptively).  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that with respect to the Veteran's service connection claim for osteoarthritis, the VCAA duty to notify was satisfied by letter sent to the Veteran in May 2005.  The letter addressed all required notice elements, and was sent prior to the initial unfavorable decision issued by the agency of original jurisdiction (AOJ) in August 2005.  Specific notice as discussed in the Dingess case was provided to the Veteran in a January 2010 letter.  The RO readjudicated the claim on appeal in a Supplemental Statement of the Case issued in December 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here the file contains the Veteran's service treatment records (STRs), post-service VA and private medical records, and lay statements in support of the claim.  In addition, a VA examination of the joints was conducted in January 2010.

The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

An original service connection claim for arthritis was filed in March 2005.  The claims form reflects that the Veteran acknowledged sustaining exposure to herbicides in service.  

The service treatment records are negative for a diagnosis of arthritis, or any indication of arthritis on X-ray films.  A July 1968 separation examination report revealed no clinical abnormalities of the feet or upper/lower extremities and the Veteran denied having arthritis or swollen/painful joints.  

The file contains a private medical statement dated in March 2005 documenting the Veteran's complaints of joint pain and stiffness.  Clinical findings of mild intermediate and small joint arthritis were made and a diffuse osteoarthritis was diagnosed.  

VA records include a September 2005 entry reflecting that the Veteran gave a history of degenerative joint disease of the low back and fingers.  Degenerative joint disease, stable with Celebrex, was noted.  A record dated in November 2005 documents the Veteran's complaints of chronic discomfort in the knees and fingers due to osteoarthritis, with osteoarthritis listed as one of his active medical problems.  

In a statement provided in February 2006, the Veteran indicated that service connection should be established for arthritis, as he did not have such problems prior to active service.  

When seen by VA in October 2007, the Veteran complained of pain in the knees, back, elbows and fingers and a history of arthritis was noted.  Past surgical histories involving the back (1989 and 1994) and the right knee (2005, 2006, 2007) were recorded.  The diagnoses included osteoarthritis.  When seen in June 2008, osteoarthritis in good control was diagnosed.  In December 2008, the Veteran was seen with a several week history of left shoulder pain, assessed as possible tendonitis.  A diagnosis of osteoarthritis of the left shoulder is shown by a June 2009 record.

A VA psychiatric examination report of September 2009 reflects that the Veteran had worked as coal miner for 34 years and had retired in 2006.  He also provided a history of a fall on the job resulting in knee and back injuries.  A December 2009 record indicated that the Veteran was doing well except for left shoulder pain which started 12 months earlier, assessed as possible tendonitis or a rotator cuff problem.  

A VA examination of the joints was conducted in January 2010, and the claims file and medical records were reviewed.  At that time, the Veteran gave a 30 to 45 year history of joint problems.  He reported that he was having problems with his joints, particularly the knees, ankles and left shoulder.  The Veteran stated that he had no specific injuries in service, but explained that he served with a helicopter unit, involving jumping in and out of the chopper, which could have caused the problems.  The Veteran also mentioned a history of three right knee surgeries, and noted that arthritis had been diagnosed.  Degenerative arthritis of the hands, wrists, knees and left shoulder was diagnosed.  The examiner opined that the diagnosed multi-site arthritis was not caused by or the result of service or any incident therein, and did not have its onset in service.  The examiner explained that the Veteran denied having any specific injury during service and that degenerative joint disease was more likely caused by the aging process. 


Analysis

The Veteran is seeking entitlement to service connection for multi-site arthritis/osteoarthritis, to include affecting the hands, wrists, left shoulder, knees and back.  While primarily claimed on the basis of direct service connection, it is also maintained that service connection is warranted for this condition as a result of in-service exposure to herbicide agents (including Agent Orange).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

At the outset, the Board recognizes that the appellant was a Vietnam-era Veteran with service in Vietnam and as such, it is presumed that he was exposed to Agent Orange/herbicides in service.  In the case of such a Veteran, service connection for certain specified diseases will be presumed if they are manifest to a compensable degree within specified periods after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, arthritis has not been recognized as a condition presumptively associated with exposure to herbicides in service listed as listed under 38 C.F.R. § 3.309(e).  Accordingly, there is no basis for establishing service connection on a presumptive basis for arthritis under the theory that it developed as a consequence of the Veteran's exposure to herbicides in service.

In addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In this case, Hickson element one, evidence of the currently claimed disability, has been established.  In this regard, degenerative arthritis of the hands, wrists, knees and left shoulder was diagnosed upon VA examination of 2010.  The remaining question is whether or not currently claimed arthritis was incurred during or as a result of the Veteran's active military service.  

With respect to the second Hickson element, service incurrence, the service treatment records are negative for any complaints, treatment or diagnoses relating to arthritis and the 1968 separation report revealed no clinical or subjective indications of arthritis.  Significantly, the separation examination report reflects that the Veteran himself denied having arthritis or swollen/painful joints.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

In addition, arthritis/osteoarthritis was neither diagnosed during service or during the Veteran's first post-service year; in fact, indications of arthritis are not initially documented in clinical records until 2005, decades after the Veteran's discharge from service.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Accordingly, service connection on a presumptive basis is not warranted.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  In this case, the competent medical evidence of record does not establish or even suggest that the Veteran's currently diagnosed arthritis is etiologically or causally associated with service.

The file contains one medical opinion, provided by a VA examiner in 2010, addressing the etiology of the Veteran's claimed arthritis.  At that time, degenerative arthritis of the hands, wrists, knees and left shoulder was diagnosed.  The examiner opined that the diagnosed multi-site arthritis was not caused by or the result of service or any incident therein, and did not have its onset in service.  The examiner explained that the Veteran denied having any specific injury during service, and that degenerative joint disease was more likely caused by the aging process.  As the conclusions reached by the VA examiner in 2010, were based on review of medical literature and records, as well on clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence to rebut the 2010 opinion against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

To the extent that the Veteran himself asserts he suffers from arthritis as a result of service, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to service; specifically to herbicide exposure to which he was presumptively exposed therein.  While he is certainly competent to relate events in service and after service, and to describe the extent of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to link his claimed arthritis to service, and specifically to herbicide exposure presumptively sustained therein.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions)

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The earliest clinical indications of arthritis were documented more than 35 years after the Veteran's discharge from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Similarly, continuity and chronicity of arthritis since service is not shown, and to the extent that the Veteran has provided vague lay statements to this effect (VA examination report of 2010 documenting the Veteran's report of a 30 to 45 years history of joint problems) they are refuted by the evidence.  In this regard, the service treatment records are negative for evidence of arthritis and the Veteran denied having arthritis or swollen/painful joints on separation from service in 1968.  Clinical records fail to reveal evidence of arthritis until 2005, more than 35 years after the Veteran's discharge from service.  Moreover, the clinical records reference numerous post-service injuries, including a left shoulder injury - initially complained of and sustained in late 2008 according to VA records; and knee and back injuries, requiring surgery, sustained during the course of the Veteran's 34-year post-service employment as a coal-miner (a history that the Veteran failed to mention when being examined by VA in 2010).  

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed arthritis/osteoarthritis is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

ORDER

Entitlement to service connection for arthritis/osteoarthritis is denied.

REMAND

Unfortunately, another remand is required in this case with respect to the service connection claim for basal cell carcinoma.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The file contains October 2007 VA medical records which reflect that basal cell cancer of the nose was removed on two occasions, and that the Veteran's diagnosed medical conditions included seborrhea keratosis. 

The Board notes that the service connection claim for basal cell carcinoma was previously remanded by the Board in January 2010.  At that time, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of his claimed basal cell carcinoma.  The examiner was instructed that if basal cell carcinoma is shown, an opinion should be provided addressing whether it is at least as likely as not (50 percent or greater probability) that any diagnosed basal cell carcinoma is consistent with onset during active service or is related to any in-service disease, event, or injury, including sun or Agent Orange exposure.  In doing so, the examiner was asked to acknowledge the lay statements of record regarding a continuity of symptomatology since service. 

A VA examination was conducted in January 2010.  The Veteran gave a history of basal cell carcinoma with several lesions having been removed in the past.  A diagnosis of seborrheic keratosis was made and a history of benign neoplasm was noted.  The examiner indicated that there was no evidence of basal cell carcinoma on examination and opined that the Veteran's history of basal cell carcinoma was not caused by or the result of Agent Orange exposure because this was not a condition presumptively related to Agent orange exposure.  

Because the Veteran's claimed basal cell carcinoma is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  However, this fact alone does not foreclose the possibility of establishing service connection, as a claimant may nevertheless establish service connection for diseases not listed as presumptive based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the opinion provided did not address whether an etiological link exists between claimed basal cell carcinoma and herbicide exposure, or attributable to any other service-related cause, including sun exposure sustained therein, as requested in the January 2010 Board Remand.  Cf. Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is obligated to consider all issues reasonably inferred from the evidence of record].  As such, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, a supplemental medical opinion to the January 2010 VA examination report must be requested.  The Board further notes that under Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order.

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In light of the information provided above, a request for supplemental medical opinion (or full examination - if required) is warranted in this case.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claim for basal cell carcinoma.  The RO/AMC shall assist the Veteran in obtaining any such evidence identified which has not already been obtained for the record.

In addition, VA records and evaluation reports dated from January 2010, forward, must be obtained and associated with the claims file.

2.  The RO/AMC shall arrange for a VA examiner to provide an addendum to the January 2010 VA examination report addressing whether the Veteran's claimed basal cell carcinoma is related to service (if possible the VA examiner who conducted the January 2010 examination should provide the requested addendum).  In this addendum, the examiner is requested to record and consider the Veteran's lay statements relating to the history, symptomatology and onset of his claimed basal cell carcinoma - reflecting consideration of the Veteran's service and post-service occupations, and the degree, extent, duration and circumstances of his in-service and post-service sun and herbicide exposure.  

** The Board emphasizes that at the discretion of the RO/VA examiner a full VA examination may be required in order to furnish the addendum and if required, another examination relating to the Veteran's claimed skin condition should be provided.

Initially, the examiner is directed to clarify whether a diagnosis of basal cell carcinoma is warranted, even if the condition is not chronically manifested or shown at the time of examination, if conducted.  Any skin disorders manifested on examination (should one be conducted) should be diagnosed.  

Based on a review of the lay and clinical history, and other evidence and/or factors (as pertinent), the examiner is asked to provide an opinion addressing whether it is as likely as not (i.e., to a degree of probability greater than 50 percent), that any currently manifested skin disorder, claimed as basal cell carcinoma, is related to the Veteran's period of active service, to include presumed exposure to herbicides/Agent Orange in Vietnam and his reported in-service sun exposure.  In doing so, the examiner must acknowledge the Veteran's reports of a continuity of skin symptomatology since service.  Any opinions expressed must be accompanied by a complete rationale.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against.

The examiner must explain the rationale for all opinions provided.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically note this in the report, and explain why this is so.

3.  The RO/AMC shall then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives by the RO/AMC, or the RO otherwise having jurisdiction of the claims file, another remand will likely result. Stegall, 11 Vet. App. at 271.

4.  Following the directed development, the RO/AMC  must readjudicate the service connection claim for basal cell carcinoma, to include consideration of all pertinent evidence added to the record since the issuance of the December 2010 Supplemental Statement of the Case.  If the claim remains denied, the RO/AMC shall issue the Veteran and his representative a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order, for appellate consideration.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


